DETAILED ACTION
1	This action is responsive to the amendment filed on February 10, 2021.
2	The objection and the rejection of the claims under 112, second paragraph are withdrawn because of the applicant’s amendment.
3	The rejection of the claims under 102(a)1 as being anticipated by Schmitt et al. (US’ 926 A1) is withdrawn because of the applicant’s amendment.
4	The rejection of the claims under 103 as being unpatentable over Allard et al. (US’ 203 A1) is maintained for the reasons set forth in the previous Office action that mailed on September 18, 2020.
NEW GROUND OF REJECTION
Claim Rejections - 35 USC § 103
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2007/0067926 A1).
Schmitt et al. (US’ 926 A1) teaches a hair dyeing composition comprising and oxidation dye 2-amino-5-ethylphenol and other oxidation dyes include p-phenylenediamine and couplers 
The instant claims differ from the teaching of Schmitt et al. (US’ 926 A1) by reciting a hair dyeing composition comprising at least 20% of at least one liquid fatty substance.
However, Schmitt et al. (US’ 926 A1) teaches a hair dyeing composition comprising thickeners include higher fatty alcohols, petroleum jelly and paraffin oil in the amount of 0.1 to 30% (see page 5, paragraph, 0026).
Therefore, in view of the teaching of Schmitt et al. (US’ 926 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the fatty substances in the hair dyeing composition in order to get the maximum effective amounts of these ingredients in the dyeing composition, and, thus, 
 Response to Applicant’s Arguments
7	Applicant's arguments filed on 2/10/2021, have been fully considered but they are not persuasive. 
Applicant’s arguments with regards to objection and the rejections of the claims under 112, second paragraph and 102(a)1 are rendered moot because the rejections are withdrawn because of the applicant’s amendment.
With respect to the rejection of the claims under 103 as being unpatentable over Allard et al. (US’ 203 A1), applicant argued that Allard at best discloses a long list of optional oxidation bases of which 2-amino-5-methylphenol is included and Allard does not provide any guidance or suggestion about changing 2-amino-5-methylphenol to 2-amino-5-ethylphenol and no evidence on the record shows that a skilled artisan based on the teaching of Allard would have been motivated to modify Allard by choosing 2-amino-5-methylphenol from the large number of various additional choice disclosed by Allard and changing it to 2-amino-5-ethylphenol with a reasonable expectation of success in  arriving at the claimed invention. 
The examiner respectfully disagrees with the above arguments because the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. “In re Heck, 699 F.2d 1331, 1332-33 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed.Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, the open languadge of the claims "comprising" allowed a person of ordinary skill in the art to add more dyeing ingredients in the dyeing composition. 
In this case, Allard et al. (US’ 203 A1) clearly teaches specific and limited number of the species of the genus ortho-aminophenols include alkyl substituted ortho- aminophenols that include 2-amino -5-methylphenol (see page 13, paragraph, 0190). Therefore, and based on the teaching of  Allard et al. (US’ 203 A1), it would have been obvious to one having ordinary skill in the art to utilize any species of the genus ortho-aminopheol including the claimed species 2-amino-5-ethylphenol and would expect such a dyeing composition to have similar properties to those claimed, absent of unexpected results.  
Further, the difference between the claimed compounds and the prior art compound is only
 one carbon atom (-CH2-). Therefore compounds which are differing regularly by the successive addition of the same chemical group, e.g., by –CH2- groups (homologs) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1997).
 	Furthermore, the prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas  prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds where not true homologs or isomers of the claimed compounds, the similarity between the 
With respect to the applicant’s argument based on the unexpected results of the claimed invention, the examiner would like to mention that the examples in the specification are of no probative value in determining patentability of the claims since they do not involve a comparison of applicant’s invention with the closest applied prior art. See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984), and In re Fern, 208 USPQ 470 (CCPA 1981). Even if, arguendo, the comparison was done between the applicant's invention and the closest prior art, the claims are not deemed patentable over the references of record since they are not commensurate in scope with the probative value of the data in the examples. See In re Clemens, 206 USPQ 289 (FCCPA 1980).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761